Exhibit 4.7 SHELL PROVIDENT FUND REGULATIONS AND TRUST AGREEMENT Dated as of September 1, 1939 REGULATIONS Reflects All Amendments Adopted Through June 18, 2007 TRUST AGREEMENT Reflects All Amendments Adopted Through June 18, 2007 Includes Amendments: PROV 03-14 PROV 03-29 PROV 05-2 PROV 05-3 PROV 05-4 PROV 05-5 PROV 05-6 PROV 05-7 PROV 05-8 PROV 05-9 PROV 05-10 PROV 05-11 PROV 05-12 PROV 05-13 PROV 05-14 PROV 06-1 PROV 06-2 PROV 06-3 PROV 06-4 PROV 06-5 PROV 06-6 PROV 06-7 PROV 06-8 PROV 06-10 PROV 06-11 PROV 06-12 PROV 07-1 PROV 07-2 PROV 07-3 PROV 07-4 PROV 07-7 SPDIF 06-11 SPDIF 07-1 SPDIF 07-2 SPDIF 07-3 SPDIF 07-4 SPDIF 07-5 SPDIF 07-7 SHELL PROVIDENT FUND Index REGULATIONS Page PREAMBLE 1 REGULATIONS 2 ARTICLE 1 2 GENERAL PROVISIONS 2 1.1Fund Name. 2 1.2Object of Fund. 2 1.3Section 404(c) Plan. 2 1.4Due Diligence Responsibility. 2 1.5Administration. 2 1.6Remuneration. 2 1.7Derivation of Assets of the Fund. 2 ARTICLE 2 2 DEFINITIONS AND CONSTRUCTION 2 2.1Definitions. 2 2.2Affiliated Company Defined. 19 2.3Headings and References. 19 2.4Number and Gender. 19 2.5Construction. 19 ARTICLE 3 19 MEMBERSHIP PROVISIONS 19 3.1Admission to Membership in General. 19 3.2Termination of Employment; Reemployment. 19 3.3Member as a Beneficiary. 20 3.4No Contract of Employment. 20 ARTICLE 4 20 SERVICE CREDITING 20 4.1General Service Crediting Rules. 20 4.2Service Records; Certain Predecessor Employers. 21 4.3Service with 1% and 25% Affiliated Companies. 21 4.4Participation Service Credit for Service with 80% Affiliated Companies. 21 4.5Service Credit Related to Certain Business Transactions. 21 4.6Provisions Applicable to Former Leased Employees. 22 ARTICLE 5 22 MEMBER CONTRIBUTIONS 22 5.1Member Contributions in General; Changes to Contributions. 22 5.2Automatic Contribution Arrangement. 23 5.3Testing Limitations on Contributions. 23 5.4Limitations Related to Hardship Withdrawals. 23 5.5Annual Limit on Member Pre-Tax Contributions; Secondary Elections. 23 5.6Timing of Member Contributions; Correction of Delayed Member Contributions and Repayments. 24 i 5.7Catch-Up Contributions. 24 ARTICLE 6 24 COMPANY CONTRIBUTIONS 24 6.1Company Contributions in General. 24 6.2Contribution Additions for Administration Expenses. 25 6.3No Earnings or Profits Required. 25 6.4Deductibility of Contributions. 25 6.5Use of Certain Forfeitures. 25 6.6Contributions to Satisfy Nondiscrimination Requirements. 25 6.7Correction of Delayed Company Contributions. 26 ARTICLE 7 26 LIMITATION ON CONTRIBUTIONS 26 7.1Excess Deferral Limit. 26 7.2Distribution of Excess Deferral Amounts. 26 7.3Annual Additions Limit. 27 7.4Excess Annual Additions. 27 7.5Notice of Limitation issue. 28 7.6Aggregation of Plans. 28 ARTICLE 8 28 INVESTMENT FUNDS 28 8.1Authority to Establish Investment Offerings. 28 8.2Investment Funds. 29 8.3Separate Subaccounts. 29 8.4Valuation and Accounting . 29 8.5Investment Manager. 30 8.6Distributions In-Kind. 30 8.7Managed Accounts. 30 ARTICLE 9 31 MEMBER DIRECTIONS 31 9.1Investment Directions. 31 9.2Investment Transfers; Default Funds. 31 9.3Conditions. 32 9.4Responsibility for Following-up on Investment Direction Execution. 32 ARTICLE 10 33 MEMBER WITHDRAWALS 33 10.1General Withdrawal Restrictions and Provisions. 33 10.2Withdrawals of Member After-Tax Contributions. 34 10.3Age 59½ Withdrawals. 34 10.4Withdrawals of Prior Plan Vested Match. 34 10.5Withdrawals of Prior Plan Employer Contributions. 34 10.6Hardship Withdrawals. 34 ARTICLE 11 36 LOANS 36 11.1Eligible Borrowers. 36 11.2Requests for Loans to the Plan Administrator. 36 11.3Administration of the Loan Program. 36 11.4Late or missed payments. 39 11.5Status. 40 11.6Discontinued Payroll Deduction Due to Hardship. 40 ii ARTICLE 12 41 DISTRIBUTIONS AND DESIGNATION OF BENEFICIARY 41 12.1Beneficiary Designation. 41 12.2Effective Date of Beneficiary Designation. 41 12.3Beneficiary Designation and Spousal Consent. 41 12.4Distribution after Termination of Service. 42 12.5Normal Form of Benefit. 43 12.6Deferrals and VPOs. 43 12.7QDROs. 44 12.8Legal Disability. 44 ARTICLE 13 44 DIRECT ROLLOVERS 44 13.1Rollovers from the Fund. 44 13.2Rollovers to the Fund. 44 13.3EGTTRA provisions. 45 ARTICLE 14 46 TRANSFERRED ASSETS 46 14.1Right to Transfer Assets to this Fund. 46 14.2Transferred Asset Accounts. 46 ARTICLE 15 47 STATEMENT OF ACCOUNT 47 15.1Periodic Statements. 47 15.2Amounts Standing to the Credit of a Participant. 47 ARTICLE 16 47 COMMUNICATIONS 47 ARTICLE 17 47 CESSATION OF MEMBER COMPANY PARTICIPATION 47 ARTICLE 18 47 AMENDMENTS TO TRUST AGREEMENT AND REGULATIONS 47 ARTICLE 19 48 MEMBER’S NONFORFEITABLE INTEREST 48 ARTICLE 20 48 CLAIMS PROCEDURE 48 20.1Claim for Benefits. 48 20.2Appeals. 48 20.3Review Board. 49 20.4Extension for Providing Necessary Information. 49 20.5Validating Representative of Claimant. 49 20.6Mandatory Use of Claims Procedure; Waiver of Claims. 49 20.7Plan Administrator. 49 ARTICLE 21 50 PLAN ADMINISTRATOR - APPOINTMENT & DUTIES 50 21.1Trustees and Plan Administrator. 50 21.2Allocation of Fiduciary Responsibilities. 50 21.3Powers and Duties of the Plan Administrator. 50 21.4No Bond Required. 51 iii 21.5Delegation of Authorities. 51 21.6Authorities and Responsibilities of Shell Oil Company. 51 21.7Authorities and Responsibilities of the Trustees. 51 ARTICLE 22 52 TOP-HEAVY RULES 52 22.1Operation of Article. 52 22.2Determination of Top-Heavy Status. 52 22.3Annual Compensation Limit. 52 22.4Top-Heavy Contribution. 52 22.5Modification of Top-Heavy Rules. 52 ARTICLE 23 53 NONDISCRIMINATION TEST FOR MEMBER CONTRIBUTIONS 53 23.1ADP Limit. 53 23.2Reduction of Member Pre-Tax Contributions to Comply with ADP Limit. 53 23.3Distribution of Excess Contributions. 54 23.4ACP Limit. 54 23.5Reduction of Member After-Tax Contributions to Comply with ACP Limit. 55 23.6Distribution of Excess Aggregate Contributions. 56 23.7General 401(a)(4) Test. 56 ARTICLE 24 57 MILITARY SERVICE 57 ARTICLE 25 57 MINIMUM DISTRIBUTION REQUIREMENTS 57 25.1General Rules. 57 25.2Time and Manner of Distribution. 57 25.3Required Minimum Distributions During Member’s Lifetime. 58 25.4Required Minimum Distributions After Member’s Death. 58 25.5Required Minimum Distributions during Distribution Calendar Years. 59 25.6Election to Allow Designated Beneficiaries to Elect 5-Year Rule. 59 25.7Election to Allow Designated Beneficiary Receiving Distributions Under the 5-Year Rule to Elect Life Expectancy Distributions. 59 SCHEDULE A 60 CONTRIBUTING COMPANIES 60 SCHEDULE B 61 SPECIAL RULES APPLICABLE TO CERTAIN GROUPS OF PARTICIPANTS 61 SCHEDULE B-1 62 TRANSFER OF FUNDS FROM THE 62 SHELL EMPLOYEE STOCK OWNERSHIP PLAN 62 SCHEDULE B-2 63 ROLLOVER OF DISTRIBUTED FUNDS FROM KERNRIDGE SAVINGS PLAN 63 iv SCHEDULE B-3 64 ASSETS TRANSFERRED FROM THE SIEMENS SAVINGS PLAN 64 SCHEDULE B-4 65 MERGER OF CRI GROUP SAVINGS AND PROFIT SHARING PLANS 65 SCHEDULE B-5 66 GRANT OF PAST SERVICE CREDIT TO WILLOW ISLAND EMPLOYEES 66 SCHEDULE B-6 67 GRANT OF PAST SERVICE CREDIT TO ALLIANCE COMPANY EMPLOYEES 67 SCHEDULE B-7 68 ASSETS TRANSFERRED FROM THE PENNZOIL-QUAKER STATE COMPANY SAVINGS AND INVESTMENT PLAN AND THE PENNZOIL-QUAKER STATE COMPANY SAVINGS AND INVESTMENT PLAN FOR HOURLY EMPLOYEES 68 SCHEDULE B-8 69 MERGER OF SHELL TRADING SAVINGS PLAN 69 SCHEDULE B-9 70 GRANT OF PAST SERVICE CREDIT TO PQS COMPANY EMPLOYEES AND JLI COMPANY EMPLOYEES 70 SCHEDULE B-10 71 MERGER OF SHELL PAY DEFERRAL INVESTMENT FUND 71 SCHEDULE C 72 PARTI OF SCHEDULE C 72 Tier I 72 Lifecycle Funds 72 PARTII OF SCHEDULE C 72 Tier II 72 Core Funds 72 PARTIII OF SCHEDULE C 74 Tier III 74 Mutual Fund Window 74 PARTIV OF SCHEDULE C 85 Tier IV 85 BrokerageLink 85 SCHEDULE D 87 v SPECIAL 87 VESTING PROVISIONS 87 SCHEDULE E 89 SPECIAL COMPENSATION RULES 89 SCHEDULE F 90 Part One 90 Part Two 90 SCHEDULE G 91 Part One 91 Part Two 91 SHELL PROVIDENT FUND 92 TRUST AGREEMENT 92 SECTION I 92 ADOPTION OF THE PLAN, CREATION OF THE TRUST,AND DESIGNATION OF THE TRUSTEES 92 SECTION II 93 ACCEPTANCE OF THE TRUST 93 SECTION III 93 ADMINISTRATION 93 SECTION IV 93 CONTRIBUTIONS TO THE FUND 93 SECTION V 93 DISPOSITION OF FUNDS 93 SECTION VI 94 INVESTMENT OF FUNDS 94 SECTION VII 95 DELEGATION OF POWERS 95 SECTION VIII 95 BORROWING MONEY 95 SECTION IX 96 COMPENSATION AND EXPENSES 96 SECTION X 96 vi DISCHARGE OF DUTIES BY TRUSTEES 96 SECTION XI 98 COMPROMISE OF CLAIMS 98 SECTION XII 98 INTERPRETATION OF PROVISIONS:DETERMINATION OF CONTROVERSIES 98 SECTION XIII 98 ADDITIONAL COMPANIES 98 SECTION XIV 98 RESIGNATION OR REMOVAL OF TRUSTEES 98 SECTION XV 99 TERMINATION OF PARTICIPATION IN THE FUND 99 SECTION XVI 99 DISPOSITION OF CORPUS OR INCOME:DURATION 99 SECTION XVII 99 AMENDMENT OF TRUST AGREEMENT AND REGULATIONS 99 SECTION XVIII 100 NON-ALIENATION OF RIGHTS 100 SECTION XIX 100 MERGER OR CONSOLIDATION OF FUND 100 SECTION XX 100 EXECUTION, DELIVERY, AND INVALIDITY 100 vii Index SHELL PROVIDENT FUND PREAMBLE The Shell Provident Fund was established by a Trust Agreement dated as of September1, 1939, and as amended through June18, 2007, between the Contributing Companies listed in ScheduleA to the Regulations and the Trustees designated in the Trust Agreement.Except as otherwise noted, the effective date of the Fund is the date recited in this Preamble, that being the date on which the provisions of these amended Regulations are effective.The provisions of the amended Regulations shall apply to any Participants and Beneficiaries, and to any benefits accruing, on or after such effective date.Benefits which accrued prior to the effective date are as reflected in prior versions of the Regulations but they shall continue to be subject to the limits contained herein. 1 Index REGULATIONS ARTICLE 1 GENERAL PROVISIONS 1.1Fund Name.The Fund bears the name SHELL PROVIDENT FUND. 1.2Object of Fund.The object of the Fund is to accumulate for the benefit of the Employees who become Members, as hereinafter provided, certain sums primarily as a provision for themselves after retirement from service. 1.3Section 404(c) Plan.The Fund is intended to constitute a plan described in section404(c) of the Employee Retirement Income Security Act of 1974, as amended, and Title29 of the Code of Federal Regulations Section2550.404c-1.The Fiduciaries of the Fund may be relieved of liability for any losses which are the direct and necessary result of investment instructions given by Participants and Beneficiaries. 1.4Due Diligence Responsibility.The Contributing Companies shall have no responsibility for overseeing or monitoring the Investment Offerings.The Trustees and the Plan Administrator shall have responsibility for overseeing and monitoring the Lifecycle and Core Funds set out in PartsI and II of ScheduleC to the Regulations but shall have no responsibility for overseeing or monitoring the Investment Offerings set out in PartsIII and IV of ScheduleC to the Regulations.Each Participant and each Beneficiary shall have the sole responsibility for deciding to buy, sell, or hold Investment Offerings for his or her Account and the sole responsibility for determining whether any Investment Offerings in said Account provide acceptable risk and return characteristics and are otherwise consistent with his or her investment objectives.Participants and Beneficiaries who fail to give timely investment directions may be deemed to have given directions to invest in the Default Fund in accordance with the further provisions of these Regulations. 1.5Administration.The Fund is a trust administered by Trustees designated by Shell Oil Company and the Plan Administrator designated by the Trustees of the Fund, but the Trustees or the Plan Administrator may act through an Investment Manager when action by an Investment Manager is permitted or specified by these Regulations or by the Trust Agreement. 1.6Remuneration.The Trustees and the Plan Administrator shall not receive any remuneration from the Fund. 1.7Derivation of Assets of the Fund.The assets of the Fund shall be derived from:(a)the contributions of the Contributing Companies and the payments of the Participants (including rollovers and trust-to-trust transfers) in accordance with the Regulations; and (b)interest, dividends, and other income. ARTICLE 2 DEFINITIONS AND CONSTRUCTION 2.1Definitions.The following terms, as used in the Regulations and Trust Agreement, shall have the meanings set forth below, except that terms used in the Schedules to the Regulations shall have the meanings set forth in the respective Schedules unless the context clearly indicates otherwise. “1% Affiliated Company” shall mean the same as Affiliated Company in Section2.2 of the Regulations, except that the phrase “more than 1 percent” shall be substituted for the phrase “more than 50percent.” 2 Index “25% Affiliated Company” shall mean the same as Affiliated Company in Section2.2 of the Regulations, except that the phrase “more than 25 percent” shall be substituted for the phrase “more than 50 percent.” “415 Compensation” (a) shall include: (1) The Member’s wages, salaries, fees for professional service and other amounts received for personal services actually rendered in the course of employment with an Employing Company or Affiliated Company (including, but not limited to, commissions paid to salesmen, compensation for services on the basis of a percentage of profits, commissions on insurance premiums, tips, and bonuses); (2) For purposes of (1) above, earned income from sources outside the United States (as defined in Section911(b) of the Code), whether or not excludable from gross income under Section911 of the Code or deductible under Section913 of the Code; (3) Amounts described in Sections104(a)(3), 105(a), and 105(h) of the Code, but only to the extent that these amounts are includable in the gross income of the Member; (4) Amounts described in Section105(d) of the Code whether or not these amounts are excludable from the gross income of the Member under that Section; (5) Amounts paid or reimbursed by an Employing Company or Affiliated Company for moving expenses incurred by a Member, but only to the extent that these amounts are not deductible by the Member under Section217 of the Code; (6) The value of a non-qualified stock option granted to a Member by the Employing Company or Affiliated Company, but only to the extent that the value of the option is includable in the gross income of the Member for the taxable year in which granted; (7) The amount includable in the gross income of an Member upon making the election described in Section83(b) of the Code; (8) The amount which is not includable in an Member’s gross income as a result of the application of Sections 402(g)(3) and 125 of the Code; and (9) The elective amounts that are not includible in the gross income of the Member by reason of Section 132(f)(4) of the Code. (b) 415 Compensation shall not include items such as: (1) Contributions made by an Employing Company or Affiliated Company to a plan of deferred compensation to the extent that, before the application of the limitations of Section415 of the Code to that plan, the contributions are not includable in the gross income of the Member for the taxable year in which contributed; (2) Any distributions from a plan of deferred compensation, regardless of whether such amounts are includable in the gross income of the Member when distributed, with the exception of any amounts received by a Member pursuant to an unfunded non-qualified plan, which amounts may be considered as compensation in the year such amounts are includable in the gross income of the Member; 3 Index (3) Amounts realized from the exercise of a non-qualified stock option, or when restricted stock (or property) held by a Member either becomes freely transferable or is no longer subject to a substantial risk of forfeiture as defined within the meaning of Section 83 of the Code and the regulations thereunder; (4) Amounts realized from the sale, exchange or other disposition of stock acquired under a qualified stock option; and (5) Other amounts which receive special tax benefits, such as premiums for group term life insurance (but only to the extent that the premiums are not includable in the gross income of the Member). “Account” shall mean the sum of assets credited to a Participant or an Alternate Payee or other Present Interest Beneficiary in Investment Offerings held in the Fund under the terms of the Regulations. “Accountholder,” with respect to an Account, shall mean a Participant or an Alternate Payee or other Present Interest Beneficiary with rights of possession over assets in the Account. “Accredited Service” shall mean the period of service described in Article4 of the Regulations. “Active Employee” shall mean an active Employee of a Contributing Company. “Actual Contribution Percentage,” for each Plan Year for a given Eligible Employee, shall mean the ratio (expressed as a percentage) of (a) the amount of Member After-Tax Contributions (excluding amounts as determined under Treasury Regulation 1.401(m)-2(a)(5)) by the Eligible Employee for the Plan Year, to (b) the Eligible Employee’s Testing Compensation for such Plan Year. “Actual Deferral Percentage,” for each Plan Year for a given Eligible Employee, shall mean the ratio (expressed as a percentage) of (a) the amount of Member Pre-Tax Contributions (excluding amounts as determined under Treasury Regulation 1.401(k)-2(a)(5)) paid to the Fund on behalf of the Eligible Employee for the Plan Year, to (b) the Eligible Employee’s Testing Compensation for such Plan Year. “ACP Limit” shall mean the Average Actual Contribution Percentage limitation under Section23.4 of the Regulations. “ADP Limit” shall mean the Average Actual Deferral Percentage limitation under Section23.1 of the Regulations. “Affiliated Company” shall have the meaning set out in Section2.2 of the Regulations. “After-Tax Rollover Subaccount” shall mean that portion of an Account consisting of:(a)(1)after-tax contributions transferred to the Fund in a rollover transaction from one or more Eligible Retirement Plans (other than individual retirement accounts); and (2)after-tax rollover contributions under one or more qualified Eligible Retirement Plans (other than individual retirement accounts) merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Alternate Payee” shall mean: (a) an “alternate payee,” within the meaning of Section 206(d)(3)(K) of ERISA, who is the spouse or former spouse of a Participant; or (b) an individual (1) who would be an “alternate payee,” within the meaning of Section 206(d)(3)(K) of ERISA, of a Beneficiary if the Beneficiary were a Participant, and (2) who is the spouse or former spouse of that Beneficiary. 4 Index “Annual Additions” shall mean the sum for any Plan Year of Contributions to the Fund and employer contributions and employee contributions to other defined contribution plans of the Affiliated Companies. “Annual Compensation Limit” for Plan Years beginning after December 31, 2001, shall mean: (a) $170,000 for purposes of determining Company Contributions; and (b) for all other purposes, $200,000 as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code. “Automatic Enrollment Date” shall mean the 45th day following the Member’s date of hire or rehire, or such later day that is at least 40 days from the date that the notice for newly hired and rehired Members described in Section 5.2 of the Regulations is generated to such Member. “Average Actual Contribution Percentage” shall mean for a specified group of Eligible Employees, for each Plan Year, the average of the Actual Contribution Percentages calculated separately for each Eligible Employee in such group. “Average Actual Deferral Percentage” shall mean for a specified group of Eligible Employees, for each Plan Year, the average of the Actual Deferral Percentages calculated separately for each Eligible Employee in such group. “Base Pay” shall mean that portion of a Member’s Compensation that is not attributable to a variable pay program or an incentive compensation program established and maintained by a Contributing Company. “Beneficiary” shall mean a person who is or may become entitled to all or a portion of an Account by virtue of being (a)designated by the Participant, Alternate Payee, or Present Interest Beneficiary who is the Accountholder and who, in the case of a Participant’s designating a non-spousal beneficiary, has obtained the consent of the surviving spouse; (b)the surviving spouse of the Accountholder if there is no person designated by the Participant, Alternate Payee, or Present Interest Beneficiary who is the Accountholder, or if the surviving spouse of a Participant fails to consent to the Participant’s designation of a non-spousal beneficiary in the manner provided in Article12; (c)the estate if there is no person designated by, and no surviving spouse of, the Participant, Alternate Payee, or Present Interest Beneficiary who is the Accountholder; or (d)Alternate Payee of a Participant, Alternate Payee, or Present Interest Beneficiary who is the Accountholder; provided, however, that the only Beneficiaries entitled to give investment directions during the life of an Accountholder are Alternate Payees of that Accountholder. “Beneficiary Borrower” shall have the meaning set out in Section11.4 of the Regulations. “Borrowers” shall mean Participants and Present Interest Beneficiaries eligible to make a loan under the terms of Article 11 of the Regulations. “BrokerageLink” shall mean the brokerage investment alternative set out in PartIV of Schedule C to the Regulations. “Code” shall mean the Internal Revenue Code of 1986, as amended. 5 Index “Commingled Funds” shall mean the investment alternatives set out in PartsI and II of Schedule C to the Regulations other than the Separately Managed Account Funds and Spartan® International Index Fund – Investor Class. “Company Contributions” shall mean contributions made to the Fund by the Employing Companies pursuant to Article6 of the Regulations. “Company Contribution Subaccount” shall mean that portion of a Member’s Account consisting of:(a)(1)Company Contributions; (2)company contributions transferred to the Fund in a trust-to-trust transfer from one or more qualified plans that do not allow for in-service distribution of such assets before the Member attains age 59½; (3)company contributions under one or more qualified plans merged into the Fund which plans do not allow for in-service distributions of such assets before the Member attains age 59½; and (b)such Subaccount’s allocable portion of net gains and losses. “Compensation” shall mean, with respect to a Member, his net compensation (without taking into accountovertime, extended work week, or premium remuneration, including premiums that a Member may receive, if any, as a result of a temporary assignment to a foreign work location, bonuses, or special allowances for living expenses, dwelling, medical assistance, or the like, or any transition payment made in connection with the Contributing Companies’ 1994-1995 salary programs) and, compensation shall include contributions made by a Contribut­ing Company (or on its behalf by an affiliated corporation as defined within the meaning of Section 1504 of the Code), to a Member’s account pursuant to such Member’s designation or salary deferral election, with a plan which satisfies the requirements of Section 125, Section132(f), or Section 401(k) of the Code which plan the Contribut­ing Company may adopt, to the extent such amounts, if not so designated or elected by the Member, would be included in his compensation. Compensation shall not include: (a) any amount paid under the Pennzoil-Quaker State Company Change in Control Retention/Severance Plan; (b) any amount of severance pay or payments for accrued vacation received after a Member separates from service from the Employer (and any Affiliated Company); or (c) any amount of severance pay or payments for accrued vacation received as, or before, a Member separates from service from the Employer (and any Affiliated Company) if such amount is not paid for a period of approved absence from work; and any such amounts shall be disregarded for all purposes under this Plan.Notwithstanding anything in this Article to the contrary, Compensation of a Member shall include compensation paid to certain groups of Members as set forth in ScheduleE, payments made after December31, 1994, and prior to January1, 2003, under the incentive compensation plans as listed in PartOne of Schedule G and payments made on or after January 1, 2003, under a variable pay program (sometimes also referred to as an incentive compensation program) established and maintained by a Contributing Company and not listed on PartTwo of Schedule G, provided the payments were either received before termination of service from all Affiliated Companies or, in the case of payments made on or after September30, 2003, recorded as soon as administratively feasible following such termination of service, and provided, further the payments were not deferred from a prior year.For purposes of the preceding sentence, “Affiliated Company” shall be as defined in Section2.2 of the Regulations without regard to the second sentence of that definition.Compensation shall also include payments for hours in excess of forty hours per week, which payments are related to the 2002 plan year incentive compensation programs of Equilon Enterprises LLC d/b/a Shell Oil Products US (SOPUS), including Equilon Pipeline Company LLC, and Motiva Enterprises LLC, paid in March 2003 to hourly Employees employed by SOPUS, Shell Pipeline Company LP, or Motiva Company, but only to the extent such payments are not otherwise already included as Compensation.Compensation shall also include payments for hours in excess of forty hours per week where such hours are part of an established normal work schedule of more than forty hours per week, paid in March 2004 to hourly Employees then employed at the Port Arthur, Texas and Delaware City, Delaware refineries and related to the 2003 plan year incentive compensation program of Motiva Company, but only to the extent such payments are not otherwise already included in Compensation.Commissions shall be con­sider­ed a part of a Member’s compensation when paid in addition to a fixed basic wage or salary.The compensation of a Member shall also include payments made to him under a disability benefit plan of a Contributing Company, except that the Member shall not be required to pay into the Fund any percentage of sums received under a worker’s compensation, or similar law, which, under the terms of any such disability benefit plan, are deducted from the benefit payments under such plan.The Contributing Company’s contribu­tions, however, shall be based on an amount equivalent to the disability benefit payments the Member would have received had there been no such reduction.With the exception of Members affected by the previous sentence, compensation shall not exceed the following:the sum of 415 Compensation and any amount which is contributed by the Contributing Company pursuant to a salary reduction agreement and which is not includable in a Member’s gross income by reason of the application of Section 125 of the Code relating to cafeteria plans, Section132(f)(4) of the Code relating to qualified transportation fringe benefits, or Section402(e)(3) of the Code relating to cash or deferred arrange­ments.Compensation, for purposes of determining contribu­tions by or on behalf of a Member whose hourly rate of pay is established at a specified rate solely by reason of being assigned to an estab­lished normal work schedule that includes hours in excess of eight (8) hours per workday, shall be determined by application of a factor that will result in such Member’s compensa­tion (for such purposes) being the same as if his hourly rate had not been so established.In addition to other applicable limita­tions set forth in the Plan, and notwithstanding any other provi­sion of the Plan to the contrary, for Plan Years beginning on or after January 1, 1994, the annual compensation of each Employee taken into account under the Plan shall not exceed the Annual Compensation Limit. 6 Index “Conduit IRA” shall mean an individual retirement account described in Section408(a) of the Code, provided that all amounts in said individual retirement account (including earnings) are attributable to rollover contributions received from the Fund or another qualified plan sponsored by an employer that also sponsored the Fund or the Coral Energy Services, LLC Savings Plan at the time the rollover contributions were received by the individual retirement account. “Contributing Company” shall mean Shell Oil Company and the other Contributing Companies that have joined the Fund in accordance with the provisions of the Trust Agreement and the Regulations and, subject to the approval of the Trustees, other Affiliated Companies that may join the Fund. “Contribution Addition” shall mean a contribution to reimburse the Fund for administration expenses where the Plan Administrator, based on all relevant facts and circumstances, requests reimbursement, and the Contributing Company determines the administration expenses are not appropriate for recovery from certain Accounts. “Contributions” shall mean Company Contributions and Member Contributions. “Controlled Group Company” shall mean:(a) a corporation, with the exception of the Contributing Company, which is a member of a controlled group of corporations (within the meaning of Section 1563(a) of the Code, determined without regard to Sections 1563(a)(4) and (e)(3)(C) thereof) which includes the Contributing Company; (b) any trade or business (whether or not incorporated), with the exception of the Contributing Company, which is under common control (as defined in Section 414(c), as modified by Section 415(h), of the Code and regulations thereunder) with such Contributing Company; (c) any organization (whether or not incorporated), with the exception of the Contributing Company, which is a member of an affiliated service group (as defined in Section 414(m) of the Code) which includes the Contributing Company; and (d) any other entity required to be aggregated with the Contributing Company pursuant to regulations under Section 414(o) of the Code. 7 Index “Core Funds” shall mean the Investment Offerings set out in PartII of ScheduleC to the Regulations. “Cure Period” shall have the meaning set out in Section11.4 of the Regulations. “Default Fund,” with respect to each Participant or Beneficiary who fails to make a valid investment direction or who has no valid investment direction on file, shall mean the Investment Offering in which Contributions, rollovers to the Fund, and loan repayments are invested based on the Accountholder’s date of birth.Such Investment Offering for a Participant or Beneficiary whose date of birth is: (a) On or before December 31, 1939, shall be the LifePath® Retirement Fund; (b) January1, 1940, to December31, 1949,shall be the LifePath 2010® Fund; (c) January1, 1950, to December31, 1959,shall be the LifePath 2020® Fund; (d) January1, 1960, to December31, 1969,shall be the LifePath 2030® Fund; and (e) On or after January1, 1970, shall be the LifePath 2040® Fund. “Derivative Account” shall mean an Account such as an Alternate Payee’s Account or a Beneficiary’s Account that is derived from a Participant’s Account. “Designated Beneficiary” shall mean the individual who is designated as a Qualified Beneficiary pursuant to Article 12 of the Regulations and is the designated beneficiary under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury Regulations. “Determination Date” shall mean with respect to any Plan Year, the last day of the preceding Plan Year. “Disability Leave” shall mean a period consisting of a number of consecutive days beginning on the first day of an employer-authorized unpaid leave of absence by reason of disability, as defined by Shell Oil Company. “Distributee” shall mean a Participant; the Participant’s surviving spouse; or the Participant’s spouse or former spouse who is the Alternate Payee with regard to the interest of the spouse or former spouse, respectively. “Distribution Calendar Year” shall mean a calendar year for which a minimum distribution is required. For distributions beginning before the Member’s death, the first Distribution Calendar Year is the calendar year immediately preceding the calendar year which contains the Member’s required beginning date. For distributions beginning after the Member’s death, the first Distribution Calendar Year is the calendar year in which distributions are required to begin under Section25.2 of the Regulations. “Eligible Employee”shall mean an Employee who satisfies the eligibility requirements of Section3.1 of the Regulations, whether or not he participates in the Fund. “Eligible Investment Company Funds” shall mean the investment alternatives set out in PartsI, II, and III of ScheduleC to the Regulations other than the Separately Managed Account Funds. “Eligible Retirement Plan,” except as provided in Section13.3, shall mean an individual retirement account described in section408(a) of the Code, an individual retirement annuity described in section408(b) of the Code, an annuity plan described in section403(a) of the Code, or a qualified trust described in section401(a) of the Code, that accepts the Distributee’s Eligible Rollover Distribution. However, in the case of an Eligible Rollover Distribution to the surviving spouse, an Eligible Retirement Plan is limited to an individual retirement account or individual retirement annuity. 8 Index “Eligible Rollover Distribution” shall mean any distribution or withdrawal of all or any portion of the balance to the credit of the Distributee, except that an Eligible Rollover Distribution does not include: any distribution or withdrawal that is one of a series of substantially equal periodic payments (not less frequently than annually) either made for the life (or life expectancy) of the Distributee or the joint lives (or joint life expectancies) of the Distributee and the Distributee’s designated beneficiary, or for a specified period of ten years or more; any distribution or withdrawal to the extent such distribution or withdrawal is required under section401(a)(9) of the Code; and the portion of any distribution or withdrawal that is not includable in gross income for federal income tax purposes (determined without regard to the exclusion for net unrealized appreciation with respect to employer securities). “Employee,” except as set forth hereinbelow, shall mean any person in the service of any of the Contributing Companies who receives a regular and stated compensation (other than a retainer) directly from such Contributing Company, provided, however, that, Employees shall not include any person employed by any corporation or business entity that is not a Contributing Company hereunder which is merged or liquidated into, or whose assets are acquired by any Contributing Company, unless the Contributing Company, with the consent of Shell Oil Company, designates the employees of such corporation or other business entity, as the case may be, as Employees under the Fund pursuant to written resolutions adopted by such Contributing Company at any time prior to or after such liquidation, merger, or asset acquisition. The term “Employee” shall not include: (a)a person whose compensation is paid solely in the form of commissions; (b)a non-resident alien; (c)a person who is temporarily employed by a Contributing Company because of a transfer from a foreign Affiliated Company which is not a Contributing Company; (d)a person who is a Leased Employee; (e)a person whose contract of employment or engagement letter or contract for services explicitly states or implicitly provides that the person is not entitled to participate in this Fund, in particular, or the employee benefit plans of one or more Contributing Companies, in general; or (f)a person designated by the relevant Contributing Company as an independent contractor.In addition to the foregoing, and notwithstanding anything herein to the contrary, a person shall not be treated as an Employee eligible to, among other things, make Member Contri­butions and receive Company Contributions under the Fund (even if such person is determined to be a common law employee of the Employing Company entitled to service credits for eligibility purposes under the Fund) before the date the Employing Company is required to withhold federal income taxes from the person’s pay.“Affiliated Company” for purposes of this paragraph shall be as defined in Section2.2, except that the phrase “more than 25percent” shall be substituted for the phrase “more than 50percent.”In addition to the foregoing, and notwithstanding anything herein to the contrary, the term “Employee” shall not mean any person during any period or periods of time that such person does, or may, actively participate in the Shell Chemical Company Employee Savings Plan for Bargaining Unit Employees (the “Pt Pleasant Plan”); provided, however, that the term “Employee” shall include such person from the date his employing Contributing Company reclassifies him as a staff employee up to and including June1, 2000, so long as he no longer participates actively in such Pt Pleasant Plan during that time, and otherwise meets the definition of Employee.In addition to the foregoing, and notwithstanding anything herein to the contrary, the term “Employee” shall not mean any person during any period or periods of time that such person is represented by one of those certain bargaining units commonly known as: the Brotherhood of Teamsters, Auto Truck Drivers, Line Drivers, Car Haulers and Helpers, Local No. 70 of Alameda County, Affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America; the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local No. 397 (North East, PA Distribution Center Drivers); Teamsters Local Union #416, Affiliated with the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America (Blue Coral, Cleveland); or Truck Drivers & Chauffeurs Union, Local No. 478, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL (Whippany, NY); or any successors to any of these unions under a collective bargaining agreement with Pennzoil-Quaker State Company d/b/a SOPUS Products or a successor. 9 Index An Employee shall cease to be such under this Fund upon termination of his service for any cause whatsoever, provided, however, that an Employee shall continue to be treated as such under this Fund during all periods of leave of absence (u)with pay (1)not exceeding one year or (2) in excess of one year where such leave is granted in connection with the Pennzoil-Quaker State Company Change in Control Retention/Severance Plan, (v)without pay due to sickness or disability, (x)due to war or national emergency, (y)in accordance with the military leave policy of his Employing Company, and (z)other Contributing Company authorized leaves of absence. “Employer” shall mean the group of companies comprising an Employing Company and each company which would be a Controlled Group Company with respect to that Employing Company. “Employing Company” shall mean, with respect to a Member, the Contributing Company that employs such Member. “Employment Commencement Date” shall mean the date an individual first performs an Hour of Service for one of the Contributing Companies. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “Excess Aggregate Contributions” shall mean, with respect to any Plan Year, the excess of (a) the aggregate amount of Member After-Tax Contributions actually made by Highly Compensated Employees for such Plan Year, over (b) the maximum amount of such Member After-Tax Contributions permitted under the ACP Limit. “Excess Contributions” shall mean, with respect to any Plan Year, the excess of (a) the aggregate amount of Member Pre-Tax Contributions actually made by Highly Compensated Employees for such Plan Year, over (b) the maximum amount of such Member Pre-Tax Contributions permitted under the ADP Limit. “Excess Deferral Amount” shall mean the amount of Member Pre-Tax Contributions that the Participant allocated to the Fund that exceeds the limit imposed on the Participant by Section 402(g)(1) of the Code for the taxable year in which the Member Pre-Tax Contributions occurred. “Fiduciary” shall mean each Trustee, the Plan Administrator, and other Employees (except for Members and Beneficiaries to the extent they direct investments in their own Accounts) deemed to be fiduciaries as to this Fund. “First Service Spanning Rule” shall mean the Service Spanning Rule set forth in Section4.1(e)(1) of the Regulations. “Former Member” shall mean a former Employee who was a Member of the Fund before he terminated his employment and who is still a participant; or, where the context permits, a former Employee who becomes a Participant by electing to have a Valid Rollover Contribution contributed directly to the Fund. “Fund”shall mean the Shell Provident Fund. “Hardship Withdrawal” shall mean a distribution from the Member Pre-Tax Subaccount of a Member in accordance with Section 10.6 made on account of an immediate and heavy financial need of the Member that is necessary to satisfy the financial need. 10 Index “Highly Compensated Employee”shall mean an employee of the Employing Company who was a five-percent owner, as defined in Section 416(i)(1) of the Code, at any time during the “determination year” or the “look-back year;” or had “compensation” from an Employing Company during the look-back year in excess of $80,000 (as adjusted pursuant to Section 415(d) of the Code) and, if the Employing Company so elects, was in the top-paid group of employees for the look-back year. The determination of who is a Highly Compensated Employee hereunder, including determinations as to the number and identity of employees in the top-paid group and the compensation considered, shall be made in accordance with the provisions of Section414(q) of the Code and regulations issued thereunder.An employee is in the top-paid group of employees for any year if such employee is in the group consisting of the top 20 percent of the employees when ranked on the basis of compensation paid during such year.For purposes of determining the number of employees in the top-paid group, employees described in Section 414(q)(5) of the Code and Q&A 9(b) of Section 1.414(q)-1T of the Regulations are excluded.Employers aggregated under Section 414(b), (c), (m), or (o) of the Code are treated as a single employer.For purposes of this definition, the following terms have the following meanings: (a) The “determination year” means the Plan Year for which the determination of who is a Highly Compensated Employee is being made. (b) The “look-back year” means the 12-month period immediately preceding the determination year or, if the Employer so elects in the Plan, the calendar year beginning with or within such 12-month period. (c) For purposes of this definition, the term “compensation” has the meaning set forth in Section 415(c)(3) of the Code. The identification of Highly Compensated Employees is subject to further provisions of Section 414(q) of the Code and applicable Department of Treasury regulations.The term “Highly Compensated Employee” shall not include any employee who is a nonresident alien and who receives no earned U.S. source income from the Employer. “Hour of Service” shall mean an hour for which an individual is paid or entitled to payment by the Contributing Companies for the performance of duties (or for which back pay is awarded) provided such hour has not previously been taken into account, except an hour for which a premium rate is paid because such hour is in excess of the maximum workweek applicable to an employee under Section7(a) of the Fair Labor Standards Act of 1938, as amended, or because such hour is in excess of a bona fide standard workweek or workday.An Hour of Service is performed on the day an Employee Terminates, but not on the first day of a leave of absence. “Investment Manager” shall mean a fiduciary (a)who has the power to manage, acquire, or dispose of any assets of the Fund or a portion thereof; (b)who (1)is registered as an investment adviser under the Investment Advisers Act of 1940, as amended, or under state law, (2)is a bank as defined in that Act, or (3)is an insurance company qualified to perform services described in (a) above under the laws of more than one state; and (c)who acknowledges in writing that he is a fiduciary with respect to this Fund.An Investment Manager shall qualify as such by delivering a written acceptance to the Trustees, and shall be subject to the further conditions of SectionVII of the Trust Agreement. “Investment Offerings” shall mean the investment alternatives in which assets of the Fund may be invested which alternatives shall be those that are set out in ScheduleC to the Regulations. “Key Employee” shall mean shall mean an Employee or former Employee (and the beneficiaries of that Employee) who at any time during the Plan Year or the preceding four (4) Plan Years was a bona fide officer of an Employing Company and who earned compensation (as defined in Section 414(q)(7) of the Code for purposes of determining highly compensated employees) for the Plan Year in excess of 50 percent of the dollar limit for defined contribution plans under Section415(b)(1)(A) of the Code for the calendar year.The maximum number of such officers shall be the lesser of: 11 Index (a) 50 employees or, (b) the greater of three(3) employees or 10% of all employees. “Labor Dispute Period” shall mean a number of consecutive days beginning on the first day, as determined by Shell Oil Company, of a strike, a lockout, or any other similar labor dispute, and ending on the date that the strike, lockout, or any other similar labor dispute is resolved as determined by Shell Oil Company. “Leased Employee” shall mean an individual who satisfies the definition of a leased employee in Section 414(n)(2) of the Code.For this purpose, an individual who has performed services for an Affiliated Company for at least 750 hours during a 12-consecutive-month period which begins on the date the leased employee first completes an Hour of Service with a Contributing Company will be considered to have performed services on a substantially full-time basis for a period of at least one year. “Lifecycle Funds” shall mean the Investment Offerings set out in Part I of Schedule C to the Regulations. “Life Expectancy” shall mean the life expectancy as computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations. “Member” shall mean an Employee qualified to participate in the Fund pursuant to Section 3.1 or 3.2. “Member’s Account Balance,” for purposes of the minimum required distribution rules, shall mean the Account balance as of the last valuation date in the calendar year immediately preceding the Distribution Calendar Year (valuation calendar year) increased by the amount of any contributions made and allocated or forfeitures allocated to the Account balance as of dates in the valuation calendar year after the valuation date and decreased by distributions made in the valuation calendar year after the valuation date. The Account balance for the valuation calendar year includes any amounts rolled over or transferred to the Fund either in the valuation calendar year or in the Distribution Calendar Year if distributed or transferred in the valuation calendar year. “Member After-Tax Base Pay Election” shall mean an election to contribute 1% to 25% of Base Pay, in ½% increments, as a Member After-Tax Contribution. “Member After-Tax Contributions” shall mean after-tax contributions made to the Fund at the election of a Member which contributions represent a percentage of the Compensation the Member earns as a Member in the employ of a Contributing Company during a payroll period; or, where the context so suggests, the accumulated contributions so made to the Fund. “Member After-Tax Subaccount” shall mean that portion of an Account consisting of: (a)(1)MemberAfter-Tax Contributions; (2)participant after-tax contributions transferred to the Fund in a trust-to-trust transfer from one or more qualified plans; and (3) participant after-tax contributions under one or more qualified plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Member After-Tax Variable Pay Election” shall mean an election to contribute from 1% to 25% of Variable Pay, in ½% increments, as a Member After-Tax Contribution. 12 Index “Member Catch-Up Contributions” shall mean elective deferralsin accordance with, and subject to the limitations of, Section414(v) of the Codemade to the Fund at the election of a Member who is eligible to make Member Pre-Tax Contributions hereunder and who will attain at least age 50 before the close of the Plan Year, which such contributions represent a percentage of the Compensation the Member earns as a Member in the employ of a Contributing Company during a payroll period; or, where the context so suggests, the accumulated contributions so made to the Fund. “Member Catch-Up Election” shall mean an election to contribute from 1% to 50% of Base Pay and Variable Pay, in ½% increments, as a Member Catch-Up Contribution; provided, however, this election shall only be available to a Member who will attain at least age 50 before the close of the Plan Year. “Member Catch-Up Subaccount” shall mean that portion of an Account consisting of: (a)(1)Member Catch-Up Contributions, (2)catch-up contributions transferred to the Fund in a trust-to-trust transfer from one or more qualified plans, and (3)catch-up contributions under one or more qualified plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Member Contributions” shall mean Member Pre-Tax Contributions, Member After-Tax Contributions, and Member Catch-Up Contributions. “Member Pre-Tax Base Pay Election” shall mean an election to contribute from 1% to 50% of Base Pay, in ½% increments, as a Member Pre-Tax Contribution. “Member Pre-Tax Contributions” shall mean elective deferrals made to the Fund at the election of a Member which elective deferrals represent a percentage of the Compensation the Member earns as a Member in the employ of a Contributing Company during a payroll period; or, where the context so suggests, the accumulated elective deferrals so made to the Fund.This does not include Member Catch-Up Contributions. “Member Pre-Tax Subaccount” shall mean that portion of an Account consisting of: (a)(1)Member Pre-Tax Contributions; (2)qualified non-elective contributions; (3)elective deferrals transferred to the Fund in a trust-to-trust transfer from one or more qualified plans; and (4)elective deferrals under one or more qualified plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Member Pre-Tax Variable Pay Election” shall mean an election to contribute from 1% to 50% of Variable Pay, in ½% increments, as a Member Pre-Tax Contribution. “Member Secondary Election” shall mean an election to contribute from 1% to 25% of Base Pay, in ½% increments, or a deemed election of 0% that will apply as provided in Section 5.5(b). “Mutual Fund Window” shall mean the Fidelity FundsNetSM investment and grandfathered investment alternatives set out in PartIII of ScheduleC to the Regulations. “Non-Contributing Company” shall mean any corporation, trade, or business that is not a Contributing Company. “Nonhighly Compensated Employee” shall mean an employee of a Controlled Group Company who is not a Highly Compensated Employee.The identification of Nonhighly Compensated Employees is subject to further provisions of Section 414(q) of the Code and applicable Department of Treasury regulations.The term “Nonhighly Compensated Employee” shall not include any employee who is a nonresident alien and who receives no earned U.S. source income from the employing Controlled Group Company. 13 Index “Non-Key Employee” shall mean an Employee who is not a Key Employee. “Participant” shall mean a Member or Former Member. “Participation Service” shall mean a period of service used for determining eligibility to receive a Company Contribution of 2.5% (or of 3% for former members of The Alliance Savings Plan). “Payroll Closing Date” shall mean the last business day of that pay period on which changes that affect the amount of the Employee’s paycheck for that pay period, or the credits and debits appearing on the Employee’s pay advice for that pay period, can be accepted for processing. “Period of Absence” shall mean a number of consecutive days beginning on the first day of an absence from service from the Contributing Companies (with or without pay) for any reason other than Termination or disability, such as leave of absence (other than disability), vacation, or holiday. “Period of Service” shall mean each period of an individual’s Service commencing on his Employment Commencement Date or a Reemployment Commencement Date, if any, and ending on a Severance from Service Date.For the sole purpose of Participation Service, the Period of Severance shall be treated as a Period of Service if the Service Spanning Rules apply.A Period of Service shall also include any period required to be credited as a Period of Service by federal law, but only under the conditions and to the extent so required by such federal law.Moreover, for purposes of determining the Period of Service, the following applies: (a) Except as provided in paragraph(b) below, an individual shall be credited with one month of Service for each calendar month in which he is credited with one or more Hours of Service. (b) The crediting method described in paragraph (a) above shall not apply in determining whether or not the Service Spanning Rules apply, and it shall not apply in determining Participation Service. “Period of Severance” shall mean each period of time commencing on an individual’s Severance from Service Date and ending on a Reemployment Commencement Date. “Permissive Aggregation Group” shall mean the Required Aggregation Group of plans plus any other qualified plan or plans of the Employer which, when considered as a group with the Required Aggregation Group, would continue to satisfy the requirements of Sections401(a) and 410 of the Code. “Plan” shall mean the Regulations of the Shell Provident Fund. “Plan Administrator” shall mean the “administrator,” within the meaning of Section3(16)(A)(i) of ERISA, designated by the Trustees pursuant to the Regulations and Trust Agreement. “Plan Year” shall be the calendar year. “Preceding Employee” shall mean an Employee whose most recent prior employer during the Qualifying Period is a 25% Affiliated Company at the time he becomes an Employee of a Contributing Company. “Present Interest Beneficiary” is a surviving spouse, an individual beneficiary at least 18 years of age, or an Alternate Payee, in each case, entitled to immediate possession of all or a part of a Participant’s Account as a consequence of the death or divorce of the Member, or entitled to immediate possession of all or a part of a Derivative Account as a consequence of the death or divorce of an individual (other than a Participant) who at the time of such event had a present interest in the Derivative Account. 14 Index “Pre-Tax Rollover Subaccount” shall mean that portion of an Account consisting of: (a)(1)pre-tax contributions transferred to the Fund in a rollover transaction from one or more Eligible Retirement Plans; (2)pre-tax rollover contributions under one or more Eligible Retirement Plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Prior Plan Company Contribution Subaccount” shall mean that portion of an Account consisting of:(a)(1)company contributions transferred to the Fund in a trust-to-trust transfer from one or more qualified plans that allow for in-service distributions of such company contributions before the Member attains age 59½; and (2)company contributions under one or more qualified plans merged into the Fund which plans allow for in-service distributions of such company contributions before the Member attains age 59½ ; and (b)such Subaccount’s allocable portion of net gains and losses. “Prior Plan Fully Vested Match Subaccount” shall mean that portion of an Account consisting of: (a)(1)employer matching contributions not subject to a vesting schedule which employer matching contributions were transferred to the Fund in a trust-to-trust transfer from one or more qualified plans; and (2)employer matching contributions not subject to a vesting schedule under one or more qualified plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Prior Plan Scheduled Vesting Match Subaccount” shall mean that portion of an Account consisting of: (a)(1)employer matching contributions subject to a vesting schedule which employer matching contributions were transferred to the Fund in a trust-to-trust transfer from one or more qualified plans; and (2)employer matching contributions subject to a vesting schedule under one or more qualified plans merged into the Fund; and (b)such Subaccount’s allocable portion of net gains and losses. “Qualified Beneficiary” shall mean: (a) an individual who: (1) is named by a Participant as his beneficiary pursuant to Article12 and is at least 18 years of age (or will attain at least 18 years of age before said beneficiary’s respective share of the Participant’s account is distributed from the Fund), and is entitled to receive distribution of all or any part of the amount standing to the credit of the Participant upon the death of the Participant; or (2) is the surviving spouse of a deceased Participant; or (3) is an alternate payee, within the meaning of Section206(d)(3)(K) of ERISA, who is the spouse or former spouse of a Participant; or (b) a private trust that meets all of the following requirements: (1) is valid under state law, or would be but for the fact that there is no corpus; (2) is irrevocable or will, by its terms, become irrevocable upon the death of the Participant; (3) the beneficiary or beneficiaries of the trust are identifiable individuals from the trust instrument; and 15 Index (4) the beneficiary designation made by the Participant is made in such form as the Plan Administrator may require and the Participant provides such additional information as the Plan Administrator may require, provided that, (A) for any calendar year up to and including the calendar year of the Participant’s death, in order to establish that the Participant’s spouse is the sole beneficiary under the trust for purposes of Article 25, the Participant must: (i)provide to the Plan Administrator a list of all of the beneficiaries of the trust (including contingent and remainderman beneficiaries with a description of the conditions of their entitlement) sufficient to establish that the Participant’s spouse is the sole beneficiary); (ii)certify that, to the best of the Participant’s knowledge, the list of beneficiaries is correct and complete and that the requirements of paragraphs (b)(1), (2) and (3) above are satisfied; (iii)agree to provide corrected certifications to the extent that an amendment changes any information previously certified; and (iv)agree to provide a copy of the trust instrument to the Plan Administrator upon demand; (B) for calendar years following the calendar year of the Participant’s death, the trustee of the trust instrument, no later than October31 of the calendar year immediately following the calendar year of the Participant’s death, must (i)provide the Plan Administrator with a final list of all of the beneficiaries of the trust (including contingent and remainderman beneficiaries with a description of the conditions on their entitlement) as of September30 of the calendar year immediately following the calendar year of the Participant’s death; (ii)certify that, to the best of the trustee’s knowledge, the list of beneficiaries is correct and complete and that the requirements of paragraphs (b)(1), (2), and (3) above are satisfied and (iii)agree to provide a copy of the trust instrument to the Plan Administrator upon demand. When applying the requirements of paragraph(b)(3) above, the trust instrument need not name the individuals by name so long as the individuals who are to be the beneficiaries are identifiable under the trust instrument.The members of a class of beneficiaries capable of expansion or contraction will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy. Nothing in this provision shall be construed to mean that a Qualified Charitable Organization can be a Qualified Beneficiary. “Qualified Charitable Organization” shall have the meaning set forth in Section 12.1 of the Regulations. “Qualified Plan” shall mean a plan other than this Fund that is qualified under section 401(a) of the Code based on the opinion of tax counsel. “Qualified Plan Distribution” shall mean any distribution or withdrawal of all or any portion of the balance to the credit of the Participant in a Qualified Retirement Plan, except that a Qualified Plan Distribution shall not include:(a)any distribution or withdrawal that is one of a series of substantially equal periodic payments (not less frequently than annually) either made for the life (or life expectancy) of the Participant or the joint lives (or joint life expectancies) of the Participant and the Participant’s designated beneficiary, or for a specified period of ten years or more; (b)any distribution or withdrawal to the extent such distribution or withdrawal is required under Section401(a)(9) of the Code; and (c)the portion of any distribution or withdrawal that is not includable in gross income for federal income tax purposes (determined without regard to the exclusion for net unrealized appreciation with respect to employer securities). 16 Index “Qualified Retirement Plan,” except as provided in Section13.2, shall mean any of the following that permit direct rollovers in accordance with Section401(a)(31) of the Code:(a)an individual retirement account described in Section408(a) of the Code; (b)an individual retirement annuity described in Section408(b) of the Code; (c)an annuity plan described in Section403(a) of the Code; or (d)a qualified trust described in Section401(a) of the Code. “Qualifying Period” shall mean the period of time before the Employee became an Employee of a Contributing Company when the Employee was an employee of a 1% Affiliated Company. “RDS ADRs” shall mean Class A American Depositary Receipts of Royal Dutch Shell plc. “Reemployment Commencement Date” shall mean the first date an individual performs an Hour of Service following a Severance from Service Date. “Regulations” shall mean the plan instrument of the Fund. “Relevant Rate Group” shall mean an applicable rate group under Treasury Regulations Section1.401(a)(4)-8 with the closest rate lower than the rate group for which an adjustment is needed under such regulations. “Required Aggregation Group” shall mean (a)each qualified plan of the Employer in which at least one Key Employee participates, and (b)any other qualified plan of the Employer which enables a plan described in (a) above to meet the requirements of Sections401(a)(4) or 410 of the Code. “Required Beginning Date,” for any Member, shall mean April 1 of the calendar year following the later of:(a)the calendar year in which the Member attains age 70-1/2; or (b)the calendar year in which the Member retires provided that the Member is not a 5-percent owner with respect to the Plan Year ending in the calendar year in which the Member attains age 70-1/2. “Second Service Spanning Rule” shall mean the Service Spanning Rule set forth in Section4.1(e)(2) of the Regulations. “Separately Managed Account Fund” shall mean each of the Thrift Fund and the Royal Dutch Shell Stock Fund. “Service” shall mean the period of an individual’s employment as an Employee with a Contributing Company. “Service Spanning Rules” shall mean the First Service Spanning Rule or the Second Service Spanning Rule, whichever is applicable, used for determining when a Period of Severance is treated as a Period of Service, solely for purposes of calculating Participation Service. “Severance from Service Date” shall mean the earliest of the following dates: (a) The first date an individual Terminates his Service following his Employment Commencement Date or following his most recent Reemployment Commencement Date, if any. (b) The 31st day of a number of days (whether or not consecutive) of one or more Labor Dispute Periods during which Period or Periods an individual, who has not incurred a Termination, is absent from service from the Contributing Companies (with or without pay) due to his participation in such labor dispute or disputes. 17 Index (c) The last day of the first 12 months of a Period of Absence during which period an individual, who has not incurred a Termination, remains absent from service from the Contributing Companies (with or without pay). (d) The last day of the first 12 months of Disability Leave during which Disability Leave an individual who has not incurred a Termination, remains absent from service from the Contributing Companies without pay. “Shell Pay Deferral Investment Fund” shall mean the tax-qualified cash-or-deferred arrangement established on August1, 1984, and merged into this Fund on or about June18, 2007. “Shell Savings Group Trust” shall mean the master trust in which the assets of the Fund are invested. “Shell Trading Savings Plan”shall mean the tax-qualified defined contribution plan established on January1, 1996, by Affiliated Companies of Shell Oil Company and merged on December29, 2004, into both this Fund and the Shell Pay Deferral Investment Fund, which plan was formerly known as the “Coral Energy Services, LLC Savings Plan” and the “Coral Energy Resources Services Company Savings Plan.” “Terminates” shall mean resigns, retires, or is discharged from all Contributing Companies, or dies. “Termination” shall mean resignation, retirement, or discharge from all Contributing Companies, or death. “Tested Plan Year” shall mean the Plan Year for which the requirements of Code Section401(a)(4) are being tested. “Testing Compensation” shall mean 415 Compensation, but excluding any amount in excess of the Annual Compensation Limit. “Tier I Funds” shall mean the Investment Offerings under PartI of ScheduleC to the Regulations. “Tier II Funds” shall mean the Investment Offerings under PartII of ScheduleC to the Regulations. “Tier III Funds” shall mean the Investment Offerings under PartIII of ScheduleC to the Regulations. “Tier IV Fund” shall mean the BrokerageLink feature under PartIV of ScheduleC to the Regulations. “Transferred Assets” shall mean those assets which are transferred from a Qualified Plan directly to the Fund by the trustee or trustees of the Qualified Plan on behalf of a Member, provided that the Qualified Plan from which the assets are transferred provides benefits protected under Section 411(d)(6) of the Code which are also protected by this Fund, or the transfer satisfies one of the exceptions set forth in the Treasury Regulations under Section 411(d)(6) of the Code. “Trust Agreement” shall mean the Trust Agreement between the Trustees and Shell Oil Company and the other Contributing Companies, dated as of the 1st day of September 1939, and as amended from time to time. “Trustees” shall mean the individuals whose names are listed in the Trust Agreement and their successors. “Valid Rollover Contribution” shall mean shall mean a contribution to the Fund of a Qualified Plan Distribution from a Qualified Retirement Plan within the meaning of Treasury Regulation Section1.402(c)-2, or of a rollover contribution within the meaning of Section408(d)(3)(A)(ii) of the Code, that satisfies the requirements of Section401(a)(31), 402(c), or 408(d)(3) of the Code for treatment as a rollover or a rollover contribution. 18 Index “Valuation Date” (a) for purposes of the Top-Heavy rules, shall mean the most recent Valuation Date occurring within a 12-month period ending on the applicable Determination Date; and (b) for all other purposes, shall mean a date on which Accounts under the Fund are valued.On and after June1, 1996, a Valuation Date shall be any day, other than a Saturday, a Sunday, or a legal holiday, on which the New York Stock Exchange is open for trading, and/or such other dates as may be required by the Trustees.In the case of purchases, redemptions, and/or valuations during periods of extreme market conditions, market closures, or illiquidity, the Valuation Date may be delayed until the later of the day all securities markets resume normal trading or the day sufficient liquidity returns, in the judgment of the Investment Manager. “Valuation Period,” on and after June1, 1996, shall mean each calendar month with Participants’ or Beneficiaries’ Thrift Accounts to be credited or debited, as the case may be, as of the last Valuation Date of each such month or, if there is no Valuation Date during such month, the last Valuation Date in the month or months immediately prior to such month. “Variable Pay” shall mean that portion of a Member’s Compensation that is attributable to a variable pay program or incentive compensation program established and maintained by a Contributing Company. 2.2Affiliated Company Defined.“Affiliated Company” shall mean (a) a corporation which is a member of a controlled group of corporations (within the meaning of Section 1563(a) of the Code or any successor statute, determined without regard to Sections 1563(a)(4) and (e)(3)(C) thereof) which includes the Contributing Company, and (b) any trade or business (whether or not incorporated) which is under common control (as defined in Section 414(c)) with such Contributing Company.However, for purposes of (a) and (b) in the preceding sentence, the phrase “more than 50 percent” shall be substituted for the phrase “at least 80 percent” in Section 1563(a)(1) of the Code, including where Section 1563(a) is incorporated in Sections 414(b) and (c) of the Code. 2.3Headings and References.The headings of Articles and Sections herein are included solely for convenience.If there is any conflict between such headings and the text of these Regulations, the text shall control.Unless the context suggest otherwise, Article and Section references are references to these Regulations. 2.4Number and Gender.Wherever appropriate, words used in the singular shall be considered to include the plural, and words used in the plural shall be considered to include the singular.Where appearing in the Regulations and Trust Agreement, the masculine gender shall be deemed to include the feminine gender, and the feminine gender shall be deemed to include the masculine gender. 2.5Construction.It is intended that the Regulations be qualified within the meaning of Sections401(a), 401(k), and 401(m) of the Code and that the Fund be tax-exempt under Section501(a) of the Code.All provisions in the Regulations and Trust Agreement shall be construed in accordance with such intent. ARTICLE 3 MEMBERSHIP PROVISIONS 3.1Admission to Membership in General.An Employee shall be admitted as a Member on the first day on which the Employee completes his first Hour of Service with a Contributing Company. 3.2Termination of Employment; Reemployment.An individual who has been admitted as a Member shall, except as otherwise provided, remain a Member until Termination.Upon reemployment as an Employee, an individual shall be readmitted as a Member on the day on which he completes his first Hour of Service of reemployment with a Contributing Company. 19 Index 3.3Member as a Beneficiary.A Participant may also be a Beneficiary.In such an event, the account the Participant holds as a Beneficiary shall be governed by the rules that apply to Beneficiary accounts. 3.4No Contract of Employment.The adoption and maintenance of the Fund shall not be deemed to constitute a contract between any of the Contributing Companies and any Member or to be a consideration for, or an inducement or condition of, the employment of any Member.Nothing herein contained shall be deemed to give any Member the right to be retained in the Service of any of the Contributing Companies or to interfere with the rights of any Employing Company to discharge any Member at any time. ARTICLE 4 SERVICE CREDITING 4.1General Service Crediting Rules.Subject to the transition rules described below in this Section4.1, Service after December31, 2002, will be credited under this Article 4 for purposes of determining Participation Service and Accredited Service except as otherwise expressly provided.The following rules shall apply: (a)For purposes of determining Participation Service and Accredited Service, an individual shall be credited in an amount equal to his aggregate Periods of Service whether or not such Periods of Service are completed consecutively. (b)If a fractional year within a Period of Service occurs, credit for such fractional year is based as follows: (1) for Accredited Service, on the number of calendar months of Service in such fractional year, taking into account paragraph (a) of the definition of Period of Service, unless such method would result in duplication of service credit or the absence of otherwise allowable service credit, in which case such fractional year is based on the number of full calendar months and any additional days of Service in such fractional year; (2) for Participation Service, only on the number of full calendar months and any additional days of Service in such fractional year, (3) for purposes of this Section 4.1(b), additional days totaling 30 or more shall constitute a full calendar month. (c)There is credit for a one-year Period of Service for each 12-month segment of Period of Service, which begins on the Employment Commencement Date or the most recent Reemployment Commencement Date, if any.A one-year Period of Service shall have the same effect as one year of service with respect to applicable benefits. (d)Except as specifically provided herein, a Member shall not be credited with a year of Accredited Service (or fractions thereof) for service prior to his becoming an Employee of a Contributing Company. (e)For purposes of determining Participation Service, a Period of Severance shall be treated as a Period of Service if either the First Service Spanning Rule or the Second Service Spanning Rule applies. (1) The First Service Spanning Rule applies if an individual Terminates his Service (at a time other than during an absence for any reason other than Termination) and then returns to Service, and his Reemployment Commencement Date is within 12 months of his Severance from Service Date. 20 Index (2) The Second Service Spanning Rule applies if: (A) an individual is absent from Service for 12 months or less for any reason other than Termination; (B) during such absence the individual Terminates; (C) the individual subsequently returns to Service; and (D) his Reemployment Commencement Date is within 12 months from the day he was first absent from Service for such reason other than Termination, referred to in Section4.1(e)(2)(A) above. 4.2Service Records; Certain Predecessor Employers.In case of an Employee who is an Employee of a Contributing Company after December31, 1975, service (whether Accredited or Participation) shall be determined under the rules herein from available Affiliated Company or Contributing Company records.In any case in which a Contributing Company maintains a plan of a predecessor employer, service for such predecessor shall be treated as service for the Contributing Company.In any case in which the Contributing Company maintains a plan which is not the plan maintained by a predecessor employer, service for such predecessor shall, to the extent required by regulations prescribed by the Secretary of the Treasury, Secretary of Labor, or their delegates, be treated as service for the Contributing Company. 4.3Service with 1% and 25% Affiliated Companies.In addition to the service crediting rules set out above, the service crediting rules of this Section 4.3 shall apply. (a)If an Employee is a Preceding Employee, prior service with a 1% Affiliated Company shall be credited to an Employee as Participation Service and Accredited Service, provided that a Contributing Company has employed the Employee pursuant to an agreement with the Affiliated Company, and such grant of prior service as Participation Service and as Accredited Service meets the requirements of Treasury Regulation section1.401(a)(4)-11(d). (b)
